NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE GOOGLE INC., YAHOO! INC.,
IAC SEARCH & MEDIA, INC., AOL LLC, and
LYCOS, INC.,
Petitioners.
Misce11aneous Docket No. 946
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 07-CV-0511, Magistrate Judge Char1es Evering-
ham, IV.
ON PETITION FOR W`RIT OF MANDAMUS
ORDER
Goog1e et a1. (Google) submits a letter of counsel in-
forming the court of the United States District C0urt for
the Eastern District of Texas’s order granting transfer of
venue. Goog1e further requests that its petition for a writ
of mandamus be dismissed as moot.
Upon consideration thereof

IN RE GOOGLE 2
IT ls ORDERED THAT:
GoogIe’s petition is dismissed as moot.
FOR THE COURT
AUG 5 2010
)'s/ J an Horba1y
Date J an Horba1y
C1erk
cc: Pau1D. C1ement, Esq.
Claude M. Stern, Esq.
Michae1A. Jacobs, Esq.
Lee L. Kaplan, Esq.
Clerk, United States Distric't Court for the Eastern
District of Texas
s19
FI
u.s. could 0'FEAPPEALs FOR
mr FEnERAL macon
AUG 05°Z01[l
.lANHORBALY
G|.ERK